Title: From James Madison to Richard Forrest, 4 May 1822
From: Madison, James
To: Forrest, Richard


                
                    Dear Sir
                    Montpr. May 4. 1822
                
                Your favor of the 25th. Ult: was duly recd, and I thank you for your attention to the letter enclosed in it.
                I have searched among my pamphlets & without being able to find either of the Orations desired by your son Julius. A friend has been engaged to enquire elsewhere, and whatever he may procure will be forwarded. I am afraid the chance of success is but small: such is the rapid disappearance of such publications. Williamsburg is probably the place where all the information wanted by your son could be best obtained; and Mr. Bassett probably the best channel for seeking it. For so laudable a purpose, he wd doubtless lend his aid.
                I take the liberty of enclosing a letter for Mr R. which I hope may be forwarded from the Dept. of State without troubling Mr Adams with a direct application.
                Our Wheat fields, in this quarter, tho of better aspect than those you describe, suffered a good deal from the winter. And the fly is making ravages that will be very fatal, in case of a dry & cool spell. The last Crop of Tobo. in Virga was rather a short one, and a very unusual proportion of it of the inferior descriptions. The prices however are not to be complained of. Tobo. of the first class, is in some instances above 10 drs.
                Mrs. M. returns her kind remembrances to Mrs. F. and her daughters. Be pleased to add my particular respects, And to accept for yourself my regards & good wishes.
            